DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.  Applicant argues that Lee does not teach determining if the uplink (UL) grant was received or not received during the predefined period.  However, examiner disagrees.  The claim defines the predefined period as “a period of time preceding the sidelink transmission”.  Determination of whether UL grant or sidelink grant is received (S440) is done before the sidelink (SL) transmission (S450, S451).  Hence Lee teaches determining if the uplink grant was received or not received during the predefined period.  Applicant further argues that Lee does not teach aborting the sidelink transmission if the UL grant was received.  However, examiner disagrees.  At step S450 and S451, Lee clearly teaches performing either SL transmission or UL transmission based on whether UL or SL grant is received.  Therefore, if UL transmission is done after receiving the UL grant then the SL transmission is not done or is aborted.  Further, the claim states “…performing at least one of…” the two steps in the claim.  Thus even in the case that the claimed step of aborting sidelink transmission is not taught, the claim does not require that both of the steps need to take place in the claim.  However, as examiner has discussed above, the step of aborting the SL transmission in the case of receiving UL grant is taught by Lee.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (USPN 10,506,548).
Regarding claim 1, Lee teaches a method in a wireless device, comprising: determining one or more time resources in a particular carrier from one or more pools 5of time resources for a sidelink transmission by the wireless device [Col. 7, lines 54-64, communication resources for sidelink transmission are determined which are time resources as shown in figure 5 and Col. 5, lines 54-64]; determining whether an uplink grant for scheduling an uplink transmission is received from a network node during a predefined period, the predefined period comprising a period of time preceding the sidelink transmission [Col. 14, line 65 – Col. 15, line 3, determines whether UL grant is received or not]; and performing at least one of:  10upon determining that the uplink grant was received during the predefined period, aborting the sidelink transmission [Col. 15, lines 4-13, if UL grant is received then UL transmission is done and sidelink transmission is not done]; and upon determining that the uplink grant was not received during the predefined period, transmitting the sidelink transmission [Col. 15, lines 4-13, if UL grant is not received then sidelink transmission is done].
Regarding claims 2 and 6, Lee teaches a period of time during which reception of an uplink grant would lead to an uplink transmission that would collide with the sidelink transmission [Col. 15, lines 4-13].
Regarding claims 4 and 8, Lee teaches performing the uplink transmission scheduled by the uplink grant received from the network node [Col. 15, lines 4-13].
.
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xu et al. (USPN 10,631,317) teaches whether an allocated uplink .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/          Primary Examiner, Art Unit 2464